Per Curiam.

In the case of Foot,* who was district attorney, and brought an action for a libel, a struck jury was allowed. The present application is within the reason of that case. The plaintiff is an important officer, and libelled as to his trust in respect to the Manhattan Company, and in consideration of his public station and character, we think the rule ought to be granted.
Rule granted.

 1 Caines 498. Spencer v. Sampson, and Foot v. Croswell. In the latter case, on being informed that his affidavit was defective, the plaintiff withdrew his motion, and at a subsequent term, on another affidavit, the court allowed a struck jury.